DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    403
    157
    media_image1.png
    Greyscale


Election/Restrictions
Applicant’s election of invention I, claims 1-6,  in the reply filed on 02/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.

Claim Objections
4.       Claim 5 is objected to because of the following informalities:  the claim includes more than one capital letters.  A claim is a sentence. It must start with a capital letter, and end with a period - and those must be the only capital letters or periods in the claim. 
         See MPEP 608.01(m).  Appropriate correction is required.  

Allowable Subject Matter
Claims 1-4, 6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
          Claims 1-4 and 6 are allowed for the reason that prior art of record do not teach or suggest the claim limitations:
           a substrate with an adhesive backing; 
           a plurality of inks, prior to printing, each of the plurality of the inks is subjected to an ionization field for a period of time, for increasing the integration of the scalar component by increasing the polarization of the Van der Waals forces of each of the inks; and 

            wherein the ink so deposited possesses an integrated scalar characteristic of a magnetic oscillation wavelength close to that of the structure of water.  \

the claim limitations, in the combinations  set forth in the claims, are neither taught nor suggested by the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HUAN H TRAN/Primary Examiner, Art Unit 2853